324 So. 2d 193 (1975)
Christopher GATTI, Appellant,
v.
STATE of Florida, Appellee.
No. 75-552.
District Court of Appeal of Florida, Second District.
December 5, 1975.
James A. Gardner, Public Defender, Sarasota, and William A. Dooley, Asst. Public Defender, Bradenton, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Mary Jo M. Gallay, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
From a careful review of the record herein we conclude that appellant has failed to show error in the conviction. Accordingly, the judgment of guilt is hereby affirmed.
*194 However, at sentencing in open court a three year suspended sentence with probation was imposed. The written order of judgment and sentence provided for a five year suspended sentence with probation. The cause is remanded to the trial court to allow correction of the apparent clerical error in the order of judgment and sentence.
The judgment is affirmed except as otherwise noted.
HOBSON, Acting C.J., and BOARDMAN and SCHEB, JJ., concur.